Citation Nr: 1601505	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Eligibility to Dependents' Educational Assistance (DEA) under Chapter 35.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946 and from September 1950 to May 1952.  He died on August [redacted], 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was before the Board in November 2013, when it was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As noted in the Board's November 2013 remand, prior to his death the Veteran applied for a non-service connected pension.  A decision regarding that issue was made in May 2013; however, it appeared that the decision was mailed to the wrong address for the appellant.  The RO again attempted to mail the May 2013 decision to the appellant.  However, that decision was mailed to the same address where it had already been returned as undeliverable.  To date, there has been no effort to mail the May 2013 decision to the appellant at her address in The Hills, Texas.  At this time, the Board lacks jurisdiction over this issue.  It is referred to the agency of original jurisdiction (AOJ) for further action.


FINDING OF FACT

In an August 2015 statement, prior to the promulgation of a decision in the appeal, the appellant indicated her desire to withdraw the issues on appeal.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an August 2015 statement, the appellant stated that she only wished to claim   entitlement to a non-service connected pension.  She further stated that she never knowingly applied for service connection for cause of death or DEA benefits under Chapter 35.  Rather, she stated that she wished to appeal the issue of entitlement to a non-service connected pension.  As the appellant has made clear that she does not seek service connection for cause of death or DEA benefits under Chapter 35, there remain no matters in controversy and the appeal of those issues is dismissed.









ORDER

The appeal is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


